Exhibit 12.1 JMP GROUP INC. STATEMENT REGARDING COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our consolidated ratio of earnings to fixed charges for the periods indicated. For purposes of determining the ratio of earnings to fixed charges, earnings are defined as earnings from continuing operations before income taxes, and cumulative effect of a change in accounting principle adjusted to exclude income or loss from equity investees and noncontrolling interest in pre-tax income (loss) of subsidiaries that did not have fixed charges. Fixed charges consist of interest expense primarily related to borrowings under our credit facility and interest expense incurred on asset-backed securities issued on our 8.00% Senior Notes due 2023, and with respect to the quarter ended March 31, 2014, our 7.25% Senior Note due 2021. Quarter Ended Year Ended Year Ended Year Ended Year Ended Year Ended March 31, December 31, December 31, December 31, December 31, December 31, Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees and noncontrolling interest in pre-tax income (loss) of subsidiaries with no fixed charges $ ) $ $ Fixed charges: Interest expense on all indebtedness $ Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees and noncontrolling interest in pre-tax income (loss) of subsidiaries with no fixed charges, plus fixed charges $ Ratio of earnings to fixed charges 1.04x 1.61x 1.12x 0.88x 1.55x 1.47x
